Case: 3:19-cv-50143 Document #: 1 Filed: 06/20/19 Page 1 of 8 PagelD #:1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
WESTERN DIVISION

HELEN SWANICK,
Plaintiff,

¥5.

WAL-MART STORES, INC.,
an Arkansas corporation,

°

Defendant.

COMPLAINT
COUNT I

NOW COMES Plaintiff, HELEN SWANICK, by and through her attorneys, THE LAW
OFFICE OF KEVIN P. JUSTEN, P.C., and complaining of the Defendant, WALMART
SUPERCENTER #3893., an Arkansas corporation, states as follows:

L. This Court has jurisdiction of this matter based upon diversity of citizenship as
contained in 28 United States Code, § 1332, in that the Plaintiff, HELEN SWANICK, is a citizen
of the State of Illinois and that the Defendant, WALMART SUPERCENTER, INC., is
incorporated in the State of Arkansas, and its principal place of business is 702 South West 8th
Street, Bentonville, Arkansas, and thus is a resident and citizen of the State of Arkansas. The
matter in controversy exceeds exclusive of interest and costs the sum of $75,000.00. |

2. That on or about July 2, 2017, the Plaintiff, HELEN SWANICK, resided at2120
Castle Court, Waukegan, Illinois, thus is a citizen and resident of Illinois.

3. That on or about July 2, 2017, the Defendant, WAL-MART STORES, INC., an

Arkansas corporation, was operating at the commonly known address of 4000 Route 173, Zion,

IL 60099.
Case: 3:19-cv-50143 Document #: 1 Filed: 06/20/19 Page 2 of 8 PagelD #:2

4. That at the aforementioned time, and date and for a long time prior thereto, the
Defendant, WAL-MART STORES, INC., an Arkansas corporation, opened its doors to the
public and was open on the date in question, July 2, 2017.

5. That at sometime prior thereto and on the aforementioned date and time the
Defendant, WAL-MART STORES, INC., an Arkansas corporation, leased or owned the
premises commonly known as 4000 Route 173, Zion, IL 60099,

6. That on or about July 2, 2017, the Defendant, WAL-MART STORES, INC., a
Arkansas corporation, leased, owned, controlled, maintained and possessed said premises,
specifically the building and the interior space and shopping aisles located within the store,
which is used by the Defendant and persons lawfully on their premises to shop, stand and walk
upon at the WAL-MART STORES, INC., located at 4000 Route 173, Zion, IL 60099.

7. That on or about July 2, 2017, the Defendant, WAL-MART STORES, INC., an
Arkansas corporation, owned, controlled, maintained and possessed said merchandise within the
aforementioned building, of which is displayed under shelves in shopping aisles located within
the store at WAL-MART STORES, INC., located at 4000 Route 173, Zion, IL 60099.

8. That on or about July 2, 2017, it was the duty of the Defendant, WAL-MART
STORES, INC., an Arkansas corporation, having control of said premises as owners, occupies or
lessors of the premises to use ordinary care to keep the premises in a reasonably safe condition
for the use of those lawfully upon the premises.

9. That located upon the aforementioned property is a building and within the
interior of the building are aisles intended to be used by persons such as the Plaintiff for

shopping while at WAL-MART STORES, INC.
Case: 3:19-cv-50143 Document #: 1 Filed: 06/20/19 Page 3 of 8 PagelD #:3

10. =‘ That on or about July 2, 2017, merchandise, such as laundry detergent and bleach
products were moved through the store aisles from the storage room to the specific locations for
display using carts and/or dollies operated by store employees.

11. Such carts and/or dollies were stacked with boxes containing the merchandise to
be shelved and placed on display.

12. That on or about July 2, 2017, such carts and/or dollies was stacked with twenty-
four (24) boxes stacked in five (5) rows, creating an unreasonably dangerous condition.

13. That on or about July 2, 2017, when the employee was pushing and/or pulling the
cart through the aisle, their view of the aisle was obstructed by the boxes.

14. That on or about July 2, 2017, the Plaintiff, HELEN SWANICK, as a business
invitee of the Defendant, WAL-MART STORES, INC., an Arkansas corporation, was legally on
the premises when she was struck by a cart being pushed/pulled by an employee through the
aisle.

15. That on or about July 2, 2017, the Plaintiff, HELEN SWANICK, sustained direct
trauma to her back, left hip, left ankle and pelvic when she was struck by the cart and fell to the
floor.

16. That on or about July 2, 2017, the Defendant, WAL-MART STORES, INC., a
Arkansas corporation, was guilty of one or more of the following negligent acts and/or
omissions, which were committed by its agent, servant and/or employee

a. Failed to instruct employees on the proper and safe to stack merchandise
on carts, thereby creating an unreasonable danger to persons lawfully on
the premises;

b. Failed to instruct employees on the proper operation and

use of carts, thereby creating an unreasonable danger to
persons lawfully on the premises;

-3-
Case: 3:19-cv-50143 Document #: 1 Filed: 06/20/19 Page 4 of 8 PagelD #:4

c. Failed to warn the Plaintiff of the unreasonably dangerous
condition existing on the premises when they knew or in
the exercise of reasonable care should have known that
persons like the Plaintiff would be walking down the aisles
and when employees were moving carts in the
aforementioned aisle, thereby creating an unreasonable
danger to persons;

d. Allowed an area of the premises to be and remain in a
dangerous condition where it was reasonably foreseeable
that persons such as the Plaintiff would walk down an aisle
while the employees were moving carts in that aisle;

e. Allowed employees to stack boxes on the carts at a height
that obstructed their views around the carts they were
pushing/pulling down the aisles thereby creating an
unreasonable danger to persons lawfully on the premises.

f. Failed to put signs or placards warning business visitors,
including the Plaintiff, of the dangerous condition:

g. Failed to keep proper lookout for people such as the
plaintiff while moving and walking around the store;

h. Failed to watch where they were walking at a time when
people such as the plaintiff could be in the area;

i. Failed to avoid colliding with the Plaintiff's body;

j. Failed to pay attention to where they were walking and
collided with the Plaintiff.

17. By reason of one or more of the foregoing negligent acts or omissions to act on
the part of the Defendant, WAL-MART STORES, INC., an Arkansas corporation, the Plaintiff,
HELEN SWANICK, was severely injured when she was struck by the cart and fell to the floor in

the aforementioned aisle,

18. That by reason of the aforesaid negligence of the Defendant, WAL-MART
STORES, INC., an Arkansas corporation, and as a direct and proximate result thereof the

Plaintiff, HELEN SWANICK, sustained severe and permanent bodily injuries, both externally

_4.
Case: 3:19-cv-50143 Document #: 1 Filed: 06/20/19 Page 5 of 8 PagelD #:5

and internally, was compelled to and will be compelled to expend and become liable for large
sums of money for medical services in and about endeavoring to become healed and cured of her
injuries, has suffered pain in the past and suffers pain at the present time and will suffer pain in
the future, and has suffered injury to her capacity to earn money in the past and will continue to
have injury to her capacity to earn money in the future.

WHEREFORE, the Plaintiff, HELEN SWANICK, by and through her attorneys, THE
LAW OFFICE OF KEVIN P. JUSTEN, P.C., prays for judgment against the Defendant, WAL-
MART STORES, INC., an Arkansas corporation, in an amount in excess of $75,000.00, plus

costs of suit.

COUNT I

Res Ipsa Loquitur
NOW COMES Plaintiff, HELEN SWANICK, by and through her attorneys, THE LAW
OFFICE OF KEVIN P. JUSTEN, P.C., and complaining of the Defendant, WAL-MART
STORES, INC., an Arkansas corporation, states as follows:
1-17. The Plaintiff, HELEN SWANICK, restates and incorporates by reference
paragraphs f through 17 of Count I herein as and for paragraphs | through 17 of Count IL.
18. That on July 2, 2017, and for some time prior thereto, WAL-MART STORES,
INC., an Arkansas corporation, had the exclusive and sole control of the premises commonly

known as 4000 Route 173, Zion, IL 60099.

19, That on July 2, 2017, the Defendant, WAL-MART STORES, INC., an Arkansas

corporation, had the exclusive and sole control of the aforementioned floor and aisle area.
Case: 3:19-cv-50143 Document #: 1 Filed: 06/20/19 Page 6 of 8 PagelD #:6

20. That on July 2, 2017, the Defendant, WAL-MART STORES, INC., an Arkansas
corporation, had the exclusive and sole control and possession of the aforementioned carts and
movement of the carts in the aforementioned floor and aisle area.

21. That the occurrence speaks for itself; that is the occurrence would not have taken
place in the ordinary course of things if the Defendant had not negligently failed to use proper
care in maintaining, locating, inspecting and stocking merchandise on the carts and making sure
that it was reasonably safe for persons such as the Plaintiff to be walking in the aforementioned
floor and aisle area.

22. That by reason of the aforesaid negligence of the Defendant the Plaintiff, HELEN
SWANICK, was severely injured when after walking in aisle she was struck by a cart being
pushed/pulled by an employee in the aforementioned aisle.

23. That by reason of the aforesaid negligence of the Defendant, WAL-MART
STORES, INC., an Arkansas corporation, and as a direct and proximate thereof the Plaintiff,
HELEN SWANICK, sustained severe and permanent bodily injuries, both externally and
internally, was compelled to and will be compelled to expend and become liable for large sums
of money for medical services in and about endeavoring to become healed and cured of her
injuries, has suffered pain in the past and suffers pain at the present time and will suffer pain in
the future, and has suffered injury to her capacity to earn money in the past and will continue to

have injury to her capacity to earn money in the future.
Case: 3:19-cv-50143 Document #: 1 Filed: 06/20/19 Page 7 of 8 PagelD #:7

WHEREFORE, the Plaintiff, HELEN SWANICK by and through her attorneys, THE
LAW OFFICE OF KEVIN P. JUSTEN, P.C., prays for judgment against the Defendant, WAL-
MART STORES, INC., an Arkansas corporation, in an amount in excess of $75,000.00, plus

costs of suit.

HELEN SWANICK, Plaintiff

   

THE LAW OFFICE OF KEVIN P. JU

By: ZO - |
JE (

Kevin P, Justen - #6256164

The Law Office of Kevin P. Justen, P.C,
413 N. Front Street

McHenry, Illinois 60050

Telephone 815/759-1500

Telefax 815/331-2876
Patti@JustenLaw.com
IN THE UNITED STATES Dist Racy
| of COUN,
FOR THE No UTHERN DISTRICT OFTLLINOIS

WESTERN DIVISION

HELEN SWANICK, )

Plaintity

)

v8. } No.

WAL-MART STORES, INC,, }
an Arkansas corporation, )
Defendant }

AERIDAViT

I, HELEN SWANICK, being first duly sworn on oath, testify and state as follows:

1. Fam of legal age and computent to make this Affidavit

De I have read and understand the allegations contained in the attached Complaint.

3 T was seriously injured as g1esult of the July 2, 2019, incident and have
sustained damages exceedin : $50,000.00.

FURTHER, AFFIANT SAYETH NAUGHT: |
HELEN SWANICK

Sceccibed axl Stvorn to before me is
% f -
Aot _davof_ Juue frwnnnnrnnnnnranangy
f° § OFFICIAL Seay 5
AT SCHMITT

 
  

7 5
S NOTARY PUBL ;
IC- STATE OF iLuNois
2 MY CoMMIssion EXPIRES.O7I26701

Kevin P. Justen - #6256164 |

The Law Office of Kevin P. Justen |
413 N. Front an ,
McHenry, IL 600

Telephone 815/759-1500

Telefax 815/331-2876

Patu@JustenLaw.com
